Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.192 Filed 03/23/21 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM,
INC., et al.,

                      Plaintiffs,
                                                      Case No.: 20-11660
v.                                                    Honorable Gershwin A. Drain

LOUISE COLE, an Arizona resident; et
al.,

               Defendants.
___________________________/

     OPINION AND ORDER GRANTING DEFENDANT LOUISE COLE’S
     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT FOR LACK OF
                  PERSONAL JURISDICTION [#5]

     I.      INTRODUCTION

          Plaintiffs Jeffrey and Shaleia Ayan are authors, entrepreneurs, spiritual

teachers, “twin flame” to the other, and founders of Plaintiff Twin

Flamesuniverse.com (“TFU”), a Michigan corporation with its principal place of

business in Sutton Bay, Michigan. Plaintiffs filed the instant action against

nonresident Defendants Misty Lenae Warner, Louise Cole, Gregory Abbey, and

Andrea Scott alleging claims of defamation, tortious interference with contractual

relations and civil conspiracy.      Plaintiffs’ claims stem from the Defendants’

purported harassing social media posts and alleged false statements to a Vice

Media reporter concerning Plaintiffs and their business practices. Defendants are
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.193 Filed 03/23/21 Page 2 of 22




either ex-members of Plaintiff TFU or family members of current TFU members.

Defendants are from the States of Texas, Arizona, and Florida and the Country of

Belgium, respectively.

         Defendant Cole, an Arizona resident and mother of a current TFU member,

has filed a Motion to Dismiss for Lack of Personal Jurisdiction. The matter is fully

briefed, and the Court held a hearing on March 3, 2021. For the following reasons,

the Court will grant Defendant Cole’s Motion to Dismiss for Lack of Personal

Jurisdiction.

   II.      BACKGROUND

   A. TFU

         TFU is a set of organizations devoted to spiritual wellness, relationship

guidance, and self-love through a connection with your “Twin Flame,” or your true

love. ECF No. 1, PageID.2. Plaintiffs claim their work “teaches self-love, inner

peace, and how to have a relationship with God” through a series of online

seminars and e-courses that Mr. Ayan developed from his “unique understanding

of trauma and the mind.” Id. at PageID.6-7. Plaintiffs allege their online

educational courses and seminars utilize Mr. Ayan’s “Mind Alignment Process” to

help people successfully heal from the effects of trauma. Id. Plaintiffs’ courses

also teach the core “‘Mirror Exercise’ . . . empower[ing] people to love themselves




                                         2
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.194 Filed 03/23/21 Page 3 of 22




completely and take full responsibility for themselves, their feelings, and one’s

individual experience.” Id.

      Plaintiffs have increased the size of TFU to roughly 10,000 members and

have “business across the Internet.” Id. at PageID.3, 6. Members have access to

over 600 hours of online life purpose classes, including, but not limited to, Twin

Flames: Dream Coming True e-Course, Twin Flames: Romance Attraction e-

course, the Ayans’ book, Twin Flames: Finding Your Ultimate Lover. TFU also

includes an off-shoot organization, AAC, which consists of graduates and mentors

from TFU’s Ascension Coach Training Program, a 13-week course, “where future

coaches learn how to assist anyone through any challenge” using the fundamental

TFU spiritual principles. Id. at PageID.7. TFU also includes the Church of Union,

a not-for-profit religious organization which practices Unionism guided by the

Ayans through their book, the Divine Revelations. Id.

   B. Defendants’ Social Media Activity

      Plaintiffs allege Defendants engaged in a purported conspiracy beginning in

or around 2019–through their social media posts on YouTube, Facebook, and

Reddit–accusing Plaintiffs of, inter alia, (a) promoting isolation and criminal

behavior, such as stalking, (b) “practicing illegal psychotherapy on people,” (c)

engaging in “abusive” and “emotionally manipulative” conduct designed to “scam”

Plaintiffs’ students, (d) forcing people into “unpaid labor,” (e) dictating what

                                        3
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.195 Filed 03/23/21 Page 4 of 22




people should wear, (f) violating persons privacy by posting “intimate details”

about them without their consent or permission, (g) “stealing” music and engaging

in copyright infringement, and (h) holding “a girl hostage in their basement.” Id. at

PageID.8-9.

      Plaintiffs claim Defendants’ intent is to “smear Plaintiffs’ reputations, and

create a false, misleading and defamatory image of Plaintiffs’ business practices

and spirituality.” Id. at PageID.2. Plaintiffs assert Defendants’ posts are harassing

and meant to spread falsehoods in order to drive away TFU clientele and believers

to the detriment of Plaintiffs’ services. Id. at PageID.8.

      As for Defendant Cole, she likewise posted negative comments about TFU’s

practices. In September of 2019, she responded to a post on a TFU subreddit and

used the terms cult and multilevel marketing scheme to describe the TFU

organization. In October of 2019, in the same subreddit concerning TFU, she

made the following comments:

           “TWIN FLAME” Cyber Cult? Concerned for a loved one.
      How can you say I was rude when I absolutely called it? Everything I
      said is the truth. If this is so wonderful why can’t you question J&S
      ‘teachings.’ They will turn your question around to you! You have
      the problem that needs to be healed, do your inner work, do the mirror
      exercise. That’s what they will say. If something is legitimate,
      questions should be welcomed, not shut down. People find a mate
      every day without being a part of this MLM cult. Love yourself by
      walking away from this toxic cult. I pray for you.




                                           4
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.196 Filed 03/23/21 Page 5 of 22




            “TWIN FLAME” Cyber Cult? Concerned for a loved one.
      You are obviously involved in it somehow. You are just as
      brainwashed as the rest of them. I feel bad for you.

             “TWIN FLAME” Cyber Cult? Concerned for a loved one.
      This is indeed a cult, a multi-level marketing cult to be exact. I know
      firsthand as I have lost my beautiful daughter to these sick evil people
      who prey on lonely desperate impressionable people. They brainwash
      their followers to believe that they are the second coming of Christ,
      and since they are the chosen ones, they have all the answers anyone
      could want. They promise wealth, finding your Twin Flame and
      fame. Who wouldn’t want that? That’s how they suck you in, then
      they say the only way to achieve all this is to buy their “classes,”
      which are a complete crock of garbage. If your loved one is in any
      way interested in this group, I say run! Unfortunately for me, I didn’t
      find this out until it was too late.

      Welcome to a Reddit Community dedicated entirely to
      TwinFlamesUniverse
      This is such a crock! Brianna, haven’t you figured out that this is
      nothing more than a multilevel marketing cult? Wake up!

      TwinFlamesUniverse has been created
      J&S should be ashamed of themselves. They prey on lonely, desperate
      and impressionable people. Karma is a bitch and they will get theirs!

ECF No. 9, PageID.121.

   C. February 5, 2020 VICE Media Article

      Plaintiffs further claim that Defendants lied to a Vancouver based reporter

for Vice Media, an online news organization. Plaintiffs assert Defendants made

outlandish and false statements to the reporter in order to further amplify negativity

surrounding TFU and Plaintiffs. Plaintiffs claim “[u]pon information and belief”

the Defendants used the Canadian news source because Plaintiffs conducted

                                          5
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.197 Filed 03/23/21 Page 6 of 22




workshops in Toronto in 2019 and in order to target current and prospective

consumers in close-proximity to Canada, such as those in Southeast, Michigan.

ECF No. 1, PageID.11.

      On February 5, 2020, VICE Media published an article entitled, “This

YouTube School Promised True Love. Students Say They Got Exploited Instead.”

ECF No. 5-2, PageID.57. In the article, the author indicated TFU was “led by two

glassy-eyed Michigan YouTubers[,]” who call themselves “[t]he Master Christ,

eternal ruler of all creation by God’s loving hand.” Id. at PageID.58, 61. The

Defendants interviewed for the article are either former members of TFU or

parents of current TFU members.

      In the article, former members of TFU claimed Plaintiffs have manipulated

students into volunteering hundreds of hours of free labor, discouraged students

from seeking professional mental healthcare, exploited thousands of dollars out of

students, cut students off from their families unless the families sent money to

Plaintiffs, and coached students to ignore rejection and escalate contact with their

“twin flame.” Id. at PageID.60. Defendant-former TFU members explained they

invested large sums of money in Plaintiffs, including $2,222.00 for unlimited

access to relationship videos, $1,899.00 for unlimited life purpose videos and

roughly $200.00 per session for one-on-one work with a coach. Id. at PageID.63.




                                         6
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.198 Filed 03/23/21 Page 7 of 22




Additionally, if members sold a lifetime membership worth $2,222.00, they were

eligible for a 10 percent commission. Id.

      Several parents of current TFU members were also interviewed for the

article, including Defendant Cole. In the article, Defendant Cole described her

daughter, Stephanie, as a “go-getter” who has worked in the Peace Corps and

taught English overseas. ECF No. 5-2, PageID.66. Defendant Cole explained that

she was under the impression her daughter was taking classes in Chinese medicine.

Id.   She later found out her daughter paid money to a “New Age YouTube

channel” for travel, classes and accommodations. Id. Defendant Cole estimated

her daughter paid as much as $5,000.00 before she cut off communication with the

whole family. The article noted that two other parents shared similar stories of

“scarce contact” dictated by the group. Id. Other parents, who declined to be

identified, indicated they had contacted the police in Farmington Hills, Michigan to

file complaints, however the police department would not confirm this information

for the article. Id. at PageID.68-69.

      A professor emeritus and expert on cults at California State University was

also interviewed for the article. Id. at PageID.60. She told Vice that TFU “fits into

a constellation of self-help and wellness cults that sell sweeping answers to life’s

biggest problems, and disguise thought reform and manipulation practices as




                                            7
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.199 Filed 03/23/21 Page 8 of 22




therapy.” Id. Defendant Cole reposted the February 5, 2020 article on her social

media account. ECF No. 1, PageID.12.

      D. Plaintiffs’ March 2020 Cease and Desist Letter

        After the publication of the February VICE Media article, Plaintiffs sent a

cease-and-desist letter to Defendants and others. ECF. No. 5-3. Addressed to

“TFU Victims,” Plaintiff’s letter details the grief they felt as a result of Defendants'

campaign of online harassment. Id. In the letter, Plaintiffs ordered Defendants to

“disband and end” their “hate group,” and threatened to force Defendants into

bankruptcy from case-related expenses. Id. at PageID.72. Plaintiffs’ letter stated

in pertinent part:

        We will also pursue you to the FULLEST extent of the law for your
        crimes. We will subpoena every single social media outlet for your
        identities, your IP addresses, your computers and hard drives, your
        google accounts for every single defamatory and illegal thing.
        Computer professionals with warrants will follow every detail of your
        digital footprint and collect all of the evidence. Police and detectives
        will be sent to each and every one of your homes to investigate you
        thoroughly. We will drag you in and out of court for a long, long
        time. We will set a precedent in the court system to protect people all
        over the world from cyber bullies like you.

Id.

        Plaintiffs’ letter also advised, “[w]e will subpoena you ALL to courts in

Michigan, where you don’t live, and you will have to pay travel expenses, hotels,

food, court fees, lawyer fees in addition to the money we will sue you for.” Id. at

PageID.73. Plaintiffs ended their letter by insisting the Defendants, among other
                                           8
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.200 Filed 03/23/21 Page 9 of 22




acts, write a retraction and delete their attacks against TFU from the internet. Id. at

PageID.74. None of the cease and desist letter recipients sent VICE a retraction.

ECF No. 5, PageID.45.

   E. March 11, 2020 Vice Media Article

       In a March 11, 2020 follow-up article entitled, “Accused Cult Leader

Threatened Ex Members after VICE Investigation,” Vice Media discussed the

Plaintiffs’ cease and desist letter. ECF No. 5-4, PageID.77-85. The article noted

that several current members posted “My Success Story” in response to the

February 5, 2020 article. Id. at PageID.84. In the follow-up article, Defendant Cole

described her daughter’s “My Success Story” video and the other current

members’ videos as “[t]hey all sound alike, it sounds scripted.” Id. Defendant

Cole further remarked that she “had no thought in my head whatsoever about

retracting anything.” Id. at PageID.85. Finally, she noted that she was still unable

to contact her daughter. Id.

       Plaintiffs allege that since the publication of the Vice Media articles, at least

four persons have cancelled contracts with TFU. Id. atPageID.16-18.

III.   LAW & ANALYSIS

  A. Standard of Review

       Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack

of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). The plaintiff bears the

                                           9
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.201 Filed 03/23/21 Page 10 of 22




 burden of establishing personal jurisdiction.     Air Prods. & Controls, Inc. v.

 Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (citing Serras v. First Tenn.

 Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir. 1989)). In the face of a motion to

 dismiss pursuant to Rule 12(b)(2), the plaintiffs “may not stand on [their] pleadings

 but must, by affidavit or otherwise, set forth specific facts showing that the court

 has jurisdiction.” GM L.L.C. v. Autel.US Inc., No. 14-14864, 2016 U.S. Dist.

 LEXIS 40902, at *7 (E.D. Mich. Mar. 29, 2016) (internal citation and quotation

 marks omitted); see also Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir.

 1991).

       If the court decides the motion on the affidavits, “Plaintiff[s] must make

 only a prima facie showing of personal jurisdiction in order to defeat dismissal.”

 Id. Plaintiffs can meet their burden by “establishing with reasonable particularity

 sufficient contacts between [the defendant] and the forum state to support

 jurisdiction.” Lexon Ins. Co. v. Devinshire Land Dev., LLC, 573 F. App’x 427,

 429 (6th Cir. Jul. 21, 2014). A district court must construe the presented facts in

 the light most favorable to the non-moving party and “may not consider conflicting

 facts offered by [the moving party].” GM L.L.C., 2016 U.S. Dist. LEXIS 40902, at

 *7–8 (citing Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir.

 2002)).




                                          10
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.202 Filed 03/23/21 Page 11 of 22




  B. Personal Jurisdiction

       Defendant Cole argues personal jurisdiction over her does not exist because

  she merely posted her opinions about Plaintiffs on social media and cooperated

  with a Canadian journalist in exposing Plaintiffs’ conduct toward TFU members

  from her home in Arizona. Defendant Cole further maintains she did not direct

  her social media posts to Michigan, and Michigan is only connected to this

  litigation because Plaintiffs are either residents of or incorporated in Michigan.

       Conversely, Plaintiffs argue the Court has limited personal jurisdiction over

  Cole because a substantial part of the events or omissions giving rise to their

  complaint occurred within the Court’s judicial district. Plaintiffs further assert

  Defendant Cole took steps to directly aim her defamatory and harassing social

  media posts and comments at the Eastern District of Michigan.

       In order to determine whether personal jurisdiction exists, a district court

 typically engages in a two-step inquiry analyzing whether the forum’s long-arm

 statute and the Due Process Clause permit the exercise of personal jurisdiction.

 See Bird v. Parsons, 289 F.3d 865, 871(6th Cir. 2002); see also Lak, Inc. v. Deer

 Creek Enterprises, 885 F.2d 1293, 1298 (6th Cir. 1989) (the federal court must

 “look to the law of the forum state to determine the district court’s ‘in personam

 jurisdictional reach.’” (quoting So. Machine Co. v. Mohasco Industries, Inc., 401

 F.2d 374, 375 n.2 (6th Cir. 1968)).

                                          11
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.203 Filed 03/23/21 Page 12 of 22




       In this case, Michigan’s long-arm “statute confers on the state courts the

 maximum scope of personal jurisdiction permitted by the due process clause of the

 Fourteenth Amendment,” Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1236

 (6th Cir.), cert. denied, 454 U.S. 893 (1981), thus, “the two [jurisdictional]

 inquiries merge and the Court need only determine whether the assertion of

 personal jurisdiction . . . violates constitutional due process.” Aristech Chem. Int’l

 v. Acrylic Fabricators, 138 F.3d 624, 627 (6th Cir. 1988) (internal quotation

 marks and citation omitted); see also Intera Corp. v. Henderson, 428 F.3d 605,

 615 (6th Cir. 2005); Zellerino v. Roosen, 118 F. Supp. 3d 946, 950 (E.D. Mich.

 2015)(“Under Michigan’s long-arm statute, the state’s jurisdiction extends to the

 limits imposed by federal constitutional Due Process requirements, and thus, the

 two questions become one.”)(citations omitted).

       Therefore, resolution of Defendant Cole’s present motion turns on whether

 exercise of personal jurisdiction comports with her federal due process rights.

 Lifestyle Lift Holdings, Inc. v. Prendiville, 768 F. Supp.2d 929 (E.D. Mich. 2011)

 (citing Chandler v. Barclays Bank PLC, 898 F.2d 1148, 1150 (6th Cir. 1990);

 Bridgeport Music, Inc. v. Still N the Water Pub, 327 F.3d 472, 477 (6th Cir.

 2003)).




                                          12
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.204 Filed 03/23/21 Page 13 of 22




       Due process requires the following in order for a court to exercise limited1

 personal jurisdiction over a nonresident defendant: (1) the defendant must

 purposefully avail herself of the privilege of acting in the forum state or causing a

 consequence to occur there; (2) the cause of action must arise from the defendant’s

 activities there; and (3) the defendant’s acts or the consequences caused by the

 defendant must have a substantial enough connection with the forum state to make

 the exercise of jurisdiction reasonable. See So. Machine Co., 401 F.2d at 381. In

 order to comply with due process, “out-of-state defendants” must “have ‘minimum

 contacts’ with the forum state sufficient to comport with ‘traditional notions of fair

 play and substantial justice.’” Blessing v. Chandrasekhar,__ F.3d __, 2021 U.S.

 App. LEXIS 5222, *29 (6th Cir. Feb. 23, 2021) (quoting Int’l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945)).

       In Calder v. Jones, the Supreme Court set forth the “effects” test for

 resolving personal jurisdiction in libel actions. 465 U.S. 783, 788-89 (1984). The

 Calder court held Florida-based authors could be haled into a California court

 because of the “effects” of their National Inquirer story, written about a California

 actress – whose career was centered in California – and her alleged unprofessional


 1
  Michigan’s long arm statute which authorizes the exercise of general personal
 jurisdiction over non-resident individuals is inapplicable here. See MICH. COMP.
 LAWS § 600.701 (permitting general personal jurisdiction if the individual is either
 present or domiciled in the state when process is served, as well as if the individual
 consents and MICH. COMP. LAWS § 600.745 is satisfied).
                                           13
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.205 Filed 03/23/21 Page 14 of 22




 activities in California. Id. at 788-89.        The National Enquirer had its largest

 circulation in California at the time. Id. To get their story, the authors reached out

 to sources in California for statements. Id. at 790. Based on these facts, the

 Calder court concluded that the authors had “expressly aimed [their conduct] at

 California” and they knew the injury would be felt where the actress lived and

 worked, and the story would be widely read in California where the brunt of the

 actress’s reputational harm will be suffered. Id.

       Since the Calder decision, the Supreme Court has cautioned that “the

 plaintiff cannot be the only link between the defendant and the forum.” Walden v.

 Fiore, 571 U.S. 277, 285 (2014). In Walden, the Supreme Court explained that the

 “crux of Calder” is the “reputation based effects” or the injury to the actress’s

 “reputation in the estimation of the California public” coupled with “the various

 facts that gave the article a California focus, [that] sufficed to authorize the

 California court’s exercise of jurisdiction.” Id. at 287-88.

       Conversely, a Drug Enforcement Agent could not be haled into a Nevada

 court after he seized funds from Nevada residents at a Georgia airport, even though

 he knew their home state and it was foreseeable they might suffer harm there. Id.

 at 288-91 (holding the “[p]etitioner’s actions in Georgia did not create sufficient

 contacts with Nevada simply because he allegedly directed his conduct at

 respondents whom he knew had Nevada connections.”) Id. at 289. The Walden

                                            14
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.206 Filed 03/23/21 Page 15 of 22




 court explained “[t]he proper question is not where the plaintiff experienced a

 particular injury or effect but whether the defendant’s conduct connects him to the

 forum in a meaningful way.” Id. at 290.

       The Sixth Circuit Court of Appeals recently issued a decision bearing on

 personal jurisdiction and alleged defamatory internet activity. See Blessing, 2021

 U.S. App. LEXIS 5222, at *22. In Blessing, “[a] group of high school students

 from Kentucky received widespread attention for their conduct at the Lincoln

 Memorial during the 2019 March for Life Rally.” 2021 U.S. App. LEXIS 5222, at

 *2. The Kentucky students sued two nonresidents who had engaged in online

 commentary about the incident. 2021 U.S. App. LEXIS 5222, at *2-3. One

 defendant used her Twitter account to post pictures of the students and

 commentary that “[t]hese are scary faces, indeed. #CovingtonShame . . . . Massive

 re-education is needed, for these children, their families and their communities.”

 2021 U.S. App. LEXIS 5222, at *3. The other defendant made numerous posts on

 her Twitter account including one that stated, “the reply from the school was

 pathetic and impotent. Name these kids. I want NAMES. Shame them.” Id.

       The Blessing court ultimately concluded these social media posts were not

 enough for the exercise of personal jurisdiction over the nonresident defendants.

 Id. The panel began its analysis with this circuit’s well-settled law that “personal

 jurisdiction is absent when the communication was not specifically directed at the

                                           15
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.207 Filed 03/23/21 Page 16 of 22




 forum state.” 2021 U.S. App. LEXIS 5222, at * 21 (citing Reynolds v. Int’l

 Amateur Athletic Fed’n, 23 F. 3d 1110, 1114 (6th Cir. 1994) and Cadle Co v.

 Schlictmann, 123 F. App’x 675, 679 (6th Cir. 2005)). Even though the Blessing

 defendants urged people through their posts to identify and shame the Kentucky

 students and contact their school in Kentucky, this conduct fell short of directly

 aiming their posts at the forum. Blessing, 2021 U.S. App. LEXIS 5222, at *34.

       Here, Defendant Cole provided comments while at her Arizona home to a

 Vancouver-based journalist concerning her daughter’s involvement with TFU for

 Vice Media, an online news outlet. Plaintiffs surmise that Defendants chose the

 Vancouver based reporter and Vice Media principally, in part, because Vice

 Media’s article would target U.S. customers in close-proximity, such as in

 Southeast Michigan. Plaintiffs offer no evidence that Vice Media is targeted to

 customers in Michigan. Nor do they explain why a Canadian news source would

 have been selected as opposed to a local southeast Michigan news source. Plaintiff

 Jeffrey Ayan has provided an affidavit, but it sheds no further light on Vice Media,

 its circulation and target audience. Plaintiffs may not stand on their pleadings alone

 but must come forward with specific facts showing this Court has jurisdiction.

       Moreover, the only reference to this forum is the Vice Media author’s

 description of the Plaintiffs as “glassy eyed Michigan YouTubers.” This statement

 is not attributable to Defendant Cole. While parents who declined to be identified

                                          16
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.208 Filed 03/23/21 Page 17 of 22




 for the Vice Media article claimed to have reached out to the Farmington Hills,

 Michigan, police department, Defendant Cole identified herself for both articles,

 she thus did not make this statement. Most importantly, the “focal point” of the

 article was not Michigan, as in Calder. See Reynolds v. Int’l Amateur Athletic

 Fed’n, 23 F.3d 1110, 1120 (6th Cir. 1994) (distinguishing case from Calder

 because the press release’s “focal point” was not the forum state). Plaintiffs have

 not demonstrated Defendant Cole’s statements to the Canadian journalist were

 expressly directed at Michigan.

       Additionally, Defendant Cole’s posts to Reddit and other social media

 outlets were not directed at Michigan or its residents. The majority of the posts

 were made in a public subreddit dedicated to followers and those interested in

 TFU, an organization with “business across the Internet.” ECF No. 1, PageID.3

 Michigan is not identified anywhere on the subreddit’s comment board. Defendant

 Cole’s posts concerned TFU’s business practices and did not reference TFU’s

 place of business or incorporation. While Defendant Cole identifies the Plaintiffs

 by their first initials in one of the posts, she discusses only their business practices

 and does not mention Michigan or even allude to Plaintiffs’ headquarters or

 residence. Here, again, Michigan “was not the focal point” of Defendant Cole’s

 posts and comments. Id.; see also Blessing, 2021 U.S. App. LEXIS 5222, at *33.

 As in Blessing, nothing posted by Cole “specifically targeted or was even directed

                                           17
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.209 Filed 03/23/21 Page 18 of 22




 at [Michigan] readers, as opposed to the residents of other states[,]” and Plaintiffs

 “do not allege that [Defendant Cole] has any [social media] followers in

 [Michigan].” Id. There is no evidence that Defendant Cole posted her comments on

 social media “hoping to reach [Michigan] specifically as opposed to” her social

 media followers generally. Id.

       Plaintiffs claim Michigan-based TFU members have read the Vice Articles

 and Defendant Cole’s posts about TFU and cancelled their contracts with TFU.

 Plaintiffs cannot rely on “third parties and their connections with the forum state”

 to establish Defendant Cole’s minimum contacts with Michigan. Id. Like the

 Blessing defendants, Defendant Cole’s social media posts “formed no contacts”

 with Michigan. Id. Defendant Cole “never traveled to, conducted activities within,

 contacted anyone in, or sent anything or anyone to” Michigan. Id. Defendant

 Cole’s social media posts and comments “did not create sufficient contacts with

 [Michigan] simply because the plaintiffs have [Michigan] connections.”            Id.

 (quoting Walden, 571 U.S. at 284) (internal quotation marks omitted).

       The case law relied upon by Plaintiffs is neither controlling nor persuasive,

 and it is easily distinguishable. In those cases, the nonresident defendants either

 had preexisting relationships with the plaintiff, the forum state or contacted the

 plaintiff in the forum directly. None of those facts are present here. See Park W.

 Galleries, Inc. v. Hochman, No. 08-12247, 2009 U.S. Dist. LEXIS 22429, *7 (E.D.

                                          18
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.210 Filed 03/23/21 Page 19 of 22




 Mich. Mar. 19, 2009) (nonresident company had business relationships with

 Michigan residents); see also Hinson v. Yates, No. 1:17-cv-639, 2018 U.S. Dist.

 LEXIS 127919, *17 (W.D. Mich. Jul. 9, 2018) (nonresident defendant had

 “transacted some business with plaintiff in Michigan[,]” which “[wa]s sufficient to

 establish limited jurisdiction under § 605.705(1)[.]”)

       In this matter, Plaintiffs point to no evidence that Defendant Cole has any

 preexisting relationship with Michigan. Nor do the Plaintiffs show that Cole

 intentionally directed her postings or comments to the Plaintiffs in the forum state

 or to any of Plaintiffs’ customers in the forum state. Rather, she merely made

 posts on several websites and reposted the Vice Media articles that included her

 comments about TFU, all of which could be read by anyone. Blessing, 2021 U.S.

 Dist. LEXIS 5222, at *31-32 n.15 (“posting allegedly defamatory comments or

 information on an internet site, does not, without more subject the poster to

 personal jurisdiction wherever the posting could be read (and the subject of the

 posting may reside.”)(quoting Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th

 Cir. 2011)).

       Plaintiffs’ position relies heavily on Defendant Cole’s awareness that

 Plaintiffs lived in, and TFU was incorporated in Michigan and that the brunt of

 their injury occurred in Michigan. Defendant Cole disputes this fact and claims

 she did not learn of the Plaintiffs’ residence until the first Vice Media article was

                                          19
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.211 Filed 03/23/21 Page 20 of 22




 published on February 5, 2020. At this Rule 12(b)(2) stage, the Court must

 construe the facts in the light most favorable to the Plaintiffs and may not consider

 conflicting facts offered by Defendant Cole. GM L.L.C., 2016 U.S. Dist. LEXIS

 40902, at *7-8.

           In any event, something more than knowledge of the Plaintiffs’ presence in

 the forum must be found, such as purposefully reaching into the forum state to

 create reputational harm to the plaintiff in the forum state as in Calder. See

 Walden, 571 U.S. at 289; see also Lifestyle Lift Holding, Inc. v. Prendiville, 768 F.

 Supp. 2d 929, 939 (E.D. Mich. 2011). Here, Plaintiffs do not offer “something

 more” to establish Defendant Cole’s posts and comments were directed at

 Michigan. Defendant Cole’s posts and comments fail to mention Michigan, they

 are not aimed at Michigan, nor are they directed to Plaintiffs. While Plaintiffs may

 have felt injury in Michigan, Defendant Cole’s posts and comments do not connect

 her to Michigan in any meaningful way. Blessing, 2021 U.S. Dist. LEXIS 5222, at

 *29. Plaintiffs’ injury in Michigan happened “not because anything independently

 occurred there, but because [Michigan] is where the Plaintiffs chose to be.” Id. at

 *35-36. This is insufficient to comport with Defendant Cole’s federal due process

 rights.     Plaintiffs have failed in their prima facie burden to establish with

 “reasonable particularity sufficient contacts between” Defendant Cole and

 Michigan to support this Court’s jurisdiction. Theunnissen, 935 F.2d at 1458.

                                           20
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.212 Filed 03/23/21 Page 21 of 22




  C. Transfer

       Finally, Plaintiffs also request that the Court transfer this matter to the

 United States District Court for the District of Arizona pursuant to 28 U.S.C. §§

 1631 or 1406(a), if the Court determines it lacks personal jurisdiction over

 Defendant Cole. When a district court lacks personal jurisdiction over a defendant,

 “the court shall, if it is in the interest of justice, transfer such action or appeal to

 any other such court in which the action or appeal could have been brought at the

 time it was filed or noticed.” Roberts v. Paulin, No. 07-CV-13207, 2007 U.S. Dist.

 LEXIS 80490, *20-21 (E.D. Mich. Oct. 31, 2007) (quoting 28 U.S.C. § 1631 and

 citing Roman v. Ashcroft, 340 F.3d 314, 328-29 (6th Cir. 2003)). Section 1406(a)

 also permits transfer when the interest of justice supports the transfer despite the

 fact that “the court in which it was filed had [no] personal jurisdiction over the

 defendants[.]”) Id. at *21 (quoting Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466

 (1962)).

       It is within the sound discretion of the district court “whether to transfer ‘in

 the interest of justice’ or to dismiss the case[.].” Id. (quoting Audi AG &

 Volkswagon of Am., Inc. v. Izumi, 204 F. Supp. 2d 1014, 1017 (E.D. Mich. 2002)).

 “Unless evidence exists that the case was brought in the improper venue in bad

 faith or to harass the defendant, the interest of justice generally requires a transfer




                                           21
Case 2:20-cv-11660-GAD-RSW ECF No. 18, PageID.213 Filed 03/23/21 Page 22 of 22




 rather than a dismissal.” Id. at *22 (citing De La Fuente v. ICC, 451 F. Supp. 867,

 872 (N.D. Ill. 1978)).

       Here, the Court finds the interest of justice does not warrant transfer under

 28 U.S.C. §§ 1404(a) or 1631 in light of Plaintiffs’ apparent bad faith bringing this

 action in an improper forum in order to increase the litigation costs for Defendant

 Cole. Additionally, Plaintiffs have failed to identify any prejudice and the Court

 finds none. This case is in its infancy and Plaintiffs do not suggest the statute of

 limitations will preclude their claims against Defendant Cole in the proper forum.

 For these reasons, the Court declines to transfer this action to the United States

 District Court for the District of Arizona.

 IV.   CONCLUSION

    Accordingly, Defendant Louise Cole’s Motion to Dismiss for Lack of Personal

 Jurisdiction [ECF No.5] is GRANTED.

       SO ORDERED.

 Dated: March 23, 2021                               /s/Gershwin A. Drain
                                                     GERSHWIN A. DRAIN
                                                     United States District Judge

                            CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys on
                 March 23, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager



                                           22
